Title: To Thomas Jefferson from George Jefferson, 15 March 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond March 15th. 1798
          
          This post has brought me yours of the 8th. Johnston has no nail rod of yours—the last he received for you he forwarded in November last. I had made this enquiry previously to my last, but omitted to inform you of it. That which was seen in his lumberhouse the first of February I expect belonged to a person of his name in this place, which he informs me was sent to him about that time by mistake.
          The smiths tools & chimney-piece I have received, and have forwarded them about a week since to Milton. I hope you will not have to return the latter.
          I am sorry to inform you that I have not yet procured the May wheat which you directed me to get for the agricultural society. I find much greater difficulty in doing it than I immagined there would be; having taken great pains to get some which is genuine, but hitherto without effect.
          I find that most of the persons in the neighbourhood on whom I could rely have ground up their wheat; & from what I can learn it would be  improper to trust to others—as I understand that much, which passes for our May wheat, is mixed with our common white wheat. I am told further that if this wheat has been in bulk it will have got heated and will not come up, as it is particularly delicate. this makes it necessary that I should get it from some one in whom I have confidence. there is none though I believe at this season of the year as good as it is earlier. I hope soon to have it in my power to give you more pleasing intelligence upon this subject—& am most truly
          Dear Sir Your Very Obt. servt.
          
            Geo. Jefferson
          
        